Title: From William Smith Shaw to John Quincy Adams, 25 February 1804
From: Shaw, William Smith
To: Adams, John Quincy



Dear Sir
Boston 25 February 1804

I have had the pleasure to receive several of your letters and have regularly delivered the inclosures as you requested. The bill which you inclosed I gave to Major Russel for publication his paper being first published after the receipt of your letter—The same bill had been published in the Palladium several days and however ruinous its provisions might be to the peace and commercial interest of the country so completely were the most learned and intelligent of our citizens engaged in the hope of almost instantaneously acumulating immense fortunes by building a bridge from South Street and by annexing Dorchester  to Boston that all anxiety for the future was lost in the belief of immediate aggrandisement and no measure of Congress, the consequences of which would be distant, could with them at that time create alarm—As for the merchants, public affairs and the national interests were always subjects of too insignificant consideration to engross much of their attention—
“Their minds are tossing on the ocean
Prying in maps, for ports & piers and roads
And every object that might make them fear
Misfortunes to their ventures”
Dr. Park the editor of the repertory a paper lately published at Ny. Port but now printed in Boston and who has generally conducted his paper with industry and talent, was the first to notice the bill and he remarked upon it with approbation. As soon as I received your letter, seeing how strongly your mind was impressed with the inevitable consequences of its provisions I took the liberty, which I hope you will excuse, to make some extracts from your letters to Mr. Smith & myself, and publish them with the bill with some addition in the hope that they might frighten the merchants into a remonstrance to Congress; but the publication had no other effect than for a few days to excite considerable conversation & momentary alarm and to occasion a few squibs in the papers— The Editor of the Repertory acknowledged himself to have been deceived by the title of the bill and published the letter in his paper.— The only measures of Congress in which the people here appear to discover the least interest or concern are those relative to the Georgia lands.
Our Legislature is still in session—petitions for banks turnpikes & bridges have almost exclusively occupied their attention. The proposed amendment to the constitution was soon disposed of—Messrs Bidwell & Bacon were its most zealous advocates in the Senate who were ably opposed by Mr Jonathan Mason—the principle speaker in that house against the amendment. In the house a Mr. Homes from the District of Maine was thought to have made the best speech against the amendment which I have the pleasure of inclosing to you with this, as published in the Palladium of yesterday. The tables of both branches of the Legislature have been born down with petitions for the incorporation of banks not only from the principle towns but from almost every village in the Commonwealth—The gentlemen of the Boston bank, who last year excited such tumultuous opposition against you, are I believe, by this time, well persuaded of the weight and importance of your arguments, which when operating against them, they pretended to believe to be the senseless jargon of intoxication and the random ravings of madness.—Had you been in Boston this winter, you would have seen the same gentlemen, acknowledging the truth of your objections, by most strenuously urging them against the incorporation of all banks, but particularly against the town & Country bank, which they have defeated—The house have a bill before them for taxing all banks one per cent on their capital
If the name of the author of a certain letter has been of any service to you I most sincerely rejoice at it. I wish to God that all authors of such letters might have such Marplots for correspondents and make public what these assassens of reputation would insinuate assert against you but I must fear that this not the case—I do not know what are Mr. — ideas of a gentlemen or a moral man or whether he has any idea of either but if I were to be the editor of a paper and to publish such a base misrepresentation of the conduct of a publick man as your letter to Mr. H had proved to Mr. — he had done, without publishing a single debate to show the grounds on which the gentleman had acted and to allow his constituents to judge for themselves— without making any apology for the mistatement, when it was demonstrated to me to be most grossly incorrect and false—I should consider myself as having done an unprovoked injury to an individual, which would render me hateful to myself and execrated by others.—
Dexter paid me the rent due, as soon as I presented the bill— I have paid two assessments on your Weymouth turnpike shares one hundred dollars each—Notwithstanding what Mr Hall told me—the directors have made another assessment on the canal shares to be paid in March—I have money of yours more than sufficient to pay them Would you be good enough to pay Mr. Cranch ten dollars for the national Intelligencer—I have already appropriated so much money for that purpose & consider it as yours—
The democratic party have agreed to support Judge Sullivan & Gen Heath for our next Gov & Lt Gov— I understand that these gentlemen were selected as the candidates at a democratical caucus consisting principally of the members of the Legislature—An address to the people on the subject was thought proper and Bidwell the most able man to write it. An Address has accordingly been written & published and four thousand copies to be circulated I have the pleasure of inclosing one with this
Your brother was in town on thursday—The family at Quincy all very well—My Aunt quite recovered
With  to Mrs. Adams, Caroline & the family & with respectful attachment / I have the honor to be / your very grateful huml Sert 
W S ShawI am very sorry I did not see Mathers— We had a snow storm on thursday evening & yesterday which has so blocked up the roads as to make it impassible— we had no mail yesterday